451 So. 2d 964 (1984)
Daniel P. HOHENSTEIN, Appellant,
v.
JIM WILSON CONSTRUCTION COMPANY and Insurance Company of North America, Appellees.
No. AU-332.
District Court of Appeal of Florida, First District.
June 12, 1984.
*965 Edward H. Hurt of Hurt & Parrish, P.A., and Bill McCabe of Shepherd, McCabe & Cooley, Orlando, for appellant.
F. Bradley Hassell of Smalbein, Eubank, Johnson, Rosier & Bussey, P.A., Daytona Beach, for appellees.
MILLS, Judge.
The deputy commissioner erred in finding that she made a mistake of fact in her prior order awarding temporary total disability benefits. In order to support a modification on the ground of mistake of fact, a mistake must be shown on the part of the deputy commissioner, not on the part of the witnesses. Sauder v. Coast Cities Coaches, Inc., 156 So. 2d 162 (Fla. 1963).
We affirm the order appealed, however, because there was competent substantial evidence to support the findings that Hohenstein had reached maximum medical improvement and that he was no longer entitled to receive temporary total disability benefits.
AFFIRMED.
SHIVERS and WIGGINTON, JJ., concur.